UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-6126 DREYFUS PENNSYLVANIA MUNICIPAL MONEY MARKET FUND (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 11/30 Date of reporting period: 02/28/10 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Pennsylvania Municipal Money Market Fund February 28, 2010 (Unaudited) Coupon Maturity Principal Short-Term Investments99.2% Rate (%) Date Amount ($) Value ($) Pennsylvania98.4% Allegheny County, TRAN 1.00 4/5/10 5,000,000 5,003,250 Allegheny County Industrial Development Authority, Revenue (The Bradley Center) (LOC; National City Bank) 0.32 3/7/10 1,465,000 a 1,465,000 Allegheny County Industrial Development Authority, Senior Health and Housing Facilities Revenue (Longwood at Oakmont, Inc.) (LOC; Allied Irish Banks) 0.30 3/1/10 6,725,000 a 6,725,000 Beaver County Industrial Development Authority, PCR, Refunding (FirstEnergy Generation Corporation Project) (LOC; Barclays Bank PLC) 0.15 3/1/10 11,100,000 a 11,100,000 Berks County Industrial Development Authority, Revenue (KTB Real Estate Partnership Project) (LOC; M&T Bank) 0.50 3/7/10 1,660,000 a 1,660,000 Berks County Industrial Development Authority, Student Housing Revenue (CHF-Kutztown, LLC Project Servicing Kutztown University of Pennsylvania) (LOC; Citibank NA) 0.23 3/7/10 5,425,000 a 5,425,000 Berks County Municipal Authority, Revenue (The Reading Hospital and Medical Center Project) 0.44 7/15/10 7,500,000 7,500,000 Blair County Industrial Development Authority, Revenue (NPC, Inc. Project) (LOC; PNC Bank NA) 0.28 3/7/10 3,800,000 a 3,800,000 Bradford County Industrial Development Authority, EDR (Towanda Printing Company Project) (LOC; PNC Bank NA) 0.28 3/7/10 1,985,000 a 1,985,000 Bradford County Industrial Development Authority, Revenue (State Aggregates Inc. Project) (LOC; M&T Bank) 0.40 3/7/10 1,825,000 a 1,825,000 Bucks County Industrial Development Authority, IDR (Dunmore Corporation Project) (LOC; Wachovia Bank) 0.40 3/7/10 1,120,000 a 1,120,000 Bucks County Industrial Development Authority, Revenue (Pennswood Village Project) (LOC; Bank of America) 0.22 3/7/10 1,500,000 a 1,500,000 Central Bucks School District, GO Notes 3.00 5/17/10 3,210,000 3,226,852 Central York School District, GO Notes 2.00 3/1/10 590,000 590,000 Chester County Industrial Development Authority, Revenue (Malvern Preparatory School Project) (LOC; FHLB) 0.28 3/30/10 7,700,000 a 7,700,000 College Township Industrial Development Authority, IDR, Refunding (Ball Corporation Project) (LOC; JPMorgan Chase Bank) 0.46 3/7/10 2,800,000 a 2,800,000 Cumberland County Municipal Authority, Revenue (Presbyterian Homes, Inc. Project) (LOC; KBC Bank) 0.21 3/7/10 7,025,000 a 7,025,000 Delaware County Industrial Development Authority, PCR, CP (Exelon Generation Company LLC) (LOC; BNP Paribas) 0.27 3/16/10 5,125,000 5,125,000 Delaware County Industrial Development Authority, Revenue (Astra Foods, Inc. Project) (LOC; Wachovia Bank) 0.40 3/7/10 2,790,000 a 2,790,000 Harrisburg Authority, Revenue (Haverford Township School District Project) (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Dexia Credit Locale) 2.23 3/7/10 1,000,000 a 1,000,000 Harrisburg Authority, Revenue (Township of West Brandywine Project) (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Dexia Credit Locale) 2.23 3/7/10 3,685,000 a 3,685,000 Jackson Township Industrial Development Authority, IDR (Everlast Roofing Inc. Project) (LOC; M&T Bank) 0.40 3/7/10 3,280,000 a 3,280,000 Lackawanna County Industrial Development Authority, Revenue (Material Technology and Logistics, Inc. Project) (LOC; Wachovia Bank) 0.40 3/7/10 2,925,000 a 2,925,000 Lancaster County, GO Notes 1.50 3/1/10 700,000 700,000 Lancaster County Solid Waste Management Authority, Resource Recovery System Revenue 2.00 12/15/10 1,200,000 1,202,812 Lancaster County Solid Waste Management Authority, Resource Recovery System Revenue 2.00 12/15/10 1,000,000 1,009,045 Lancaster Industrial Development Authority, Revenue (Henry Molded Products) (LOC; M&T Bank) 0.50 3/7/10 1,860,000 a 1,860,000 Lock Haven, GO Notes 1.50 12/22/10 2,000,000 2,012,875 Montgomery County Industrial Development Authority, Revenue (Recigno Laboratories, Inc. Project) (LOC; Wachovia Bank) 0.40 3/7/10 2,065,000 a 2,065,000 Northumberland County Industrial Development Authority, Revenue (Drug Plastics and Glass Company Project) (LOC; Wachovia Bank) 0.40 3/7/10 2,030,000 a 2,030,000 Pennsylvania, GO Notes 5.00 3/1/10 6,000,000 6,000,000 Pennsylvania, GO Notes 5.00 5/1/10 1,215,000 1,224,379 Pennsylvania Economic Development Financing Authority, EDR (Plastikos Realty Project) (LOC; PNC Bank NA) 0.41 3/7/10 400,000 a 400,000 Pennsylvania Economic Development Financing Authority, Exempt Facilities Revenue, CP (Pennsylvania Power and Light Utilities Project) (LOC; Wachovia Bank) 0.62 9/1/10 8,150,000 8,150,000 Pennsylvania Economic Development Financing Authority, Revenue (Northwestern Human Services - Allegheny Valley School, LLC Issue) (LOC; TD Bank) 0.13 3/1/10 11,600,000 a 11,600,000 Pennsylvania Energy Development Authority, Energy Development Revenue (B&W Ebensburg Project) (LOC; Landesbank Hessen-Thuringen Girozentrale) 0.21 3/7/10 8,235,000 a 8,235,000 Pennsylvania Higher Educational Facilities Authority, Revenue (Association of Independent Colleges and Universities of Pennsylvania Financing Program-Arcadia University) (LOC; Allied Irish Banks) 0.49 3/7/10 6,200,000 a 6,200,000 Pennsylvania Higher Educational Facilities Authority, Revenue (Association of Independent Colleges and Universities of Pennsylvania Financing Program-Susquehanna University) (LOC; Allied Irish Banks) 0.49 3/7/10 2,690,000 a 2,690,000 Peters Township School District, GO Notes, Refunding 2.00 3/1/10 1,025,000 1,025,000 Philadelphia, Gas Works Revenue, Refunding (LOC; Wachovia Bank) 0.16 3/7/10 2,000,000 a 2,000,000 Philadelphia, GO Notes, TRAN 2.50 6/30/10 10,000,000 10,058,713 Philadelphia Authority for Industrial Development, Revenue (Henry H. Ottens Manufacturing Company Project) (LOC; Wachovia Bank) 0.40 3/7/10 810,000 a 810,000 Philadelphia Hospitals and Higher Education Facilities Authority, HR (The Children's Hospital of Philadelphia Project) (Liquidity Facility; JPMorgan Chase Bank) 0.12 3/1/10 1,000,000 a 1,000,000 Philadelphia Hospitals and Higher Education Facilities Authority, HR (The Children's Hospital of Philadelphia Project) (Liquidity Facility; JPMorgan Chase Bank) 0.12 3/1/10 1,300,000 a 1,300,000 Pittsburgh Water and Sewer Authority, Water and Sewer System Subordinate Revenue, Refunding (LOC; FHLB) 2.00 9/1/10 5,000,000 5,033,868 Puttable Floating Option Tax Exempt Receipts (Pennsylvania Housing Finance Agency, SFMR) (Liquidity Facility; Bank of America) 0.19 3/7/10 13,485,000 a,b 13,485,000 Puttable Floating Option Tax Exempt Receipts (Pennsylvania Housing Finance Agency, SFMR) (Liquidity Facility; Merrill Lynch Capital Services) 0.20 3/7/10 5,000,000 a,b 5,000,000 RBC Municipal Products Inc. Trust (Allegheny Hospital Development Authority, Revenue (University of Pittsburgh Medical Center)) (Liquidity Facility; Royal Bank of Canada and LOC; Royal Bank of Canada) 0.20 3/7/10 12,500,000 a,b 12,500,000 RBC Municipal Products Inc. Trust (Berks County Municipal Authority, Health Care Revenue (Reading Hospital and Medical Center Project)) (Liquidity Facility; Royal Bank of Canada and LOC; Royal Bank of Canada) 0.20 3/7/10 10,000,000 a,b 10,000,000 Susquehanna County Industrial Development Authority, IDR (Stabler Companies, Inc. Project) (LOC; Wachovia Bank) 0.40 3/7/10 4,410,000 a 4,410,000 Telford Industrial Development Authority, IDR (Ridgetop Associates Project) (LOC; Bank of America) 0.49 3/7/10 4,625,000 a 4,625,000 Union County Industrial Development Authority, Revenue (Stabler Companies Inc. Project) (LOC; M&T Bank) 0.35 3/7/10 5,525,000 a 5,525,000 Wissahickon School District, GO Notes 2.00 5/15/10 2,095,000 2,101,483 York County, GO Notes, TRAN 1.00 4/30/10 7,815,000 7,823,570 York County Industrial Development Authority, Revenue (Riach Family Limited Partnership Project) (LOC; M&T Bank) 0.45 3/7/10 1,755,000 a 1,755,000 York County Industrial Development Authority, Revenue (York Sheet Metal, Inc. Project) (LOC; M&T Bank) 0.48 3/7/10 1,850,000 a 1,850,000 U.S. Related.8% Puerto Rico Commonwealth, Public Improvement GO Notes, Refunding (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Dexia Credit Locale) 0.23 3/7/10 2,000,000 a 2,000,000 Total Investments (cost $236,936,847) 99.2% Cash and Receivables (Net) .8% Net Assets 100.0% a Variable rate demand note - rate shown is the interest rate in effect at February 28, 2010. Maturity date represents the next demand date, or the ultimate maturity date if earlier. b Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At February 28, 2010, these securities amounted to $40,985,000 or 17.2% of net assets. At February 28, 2010, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Valuation Inputs Short-Term Investments ($)+ Level 1 - Unadjusted Quoted Prices - Level 2 - Other Significant Observable Inputs Level 3 - Significant Unobservable Inputs - Total + See Statement of Investments for additional detailed categorizations. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a unadjusted quoted price in an active market, such securities are reflected as Level 2. The following is a summary of the inputs used as of February 28, 2010 in valuing the fund's investments: The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) has become the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The ASC has superseded all existing non-SEC accounting and reporting standards. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. It is the funds policy to maintain a continuous net asset value per share of $1.00; the fund has adopted certain investment, portfolio valuation and dividend and distribution policies to enable it to do so. There is no assurance, however, that the fund will be able to maintain a stable net asset value per share of $1.00. Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 of the Act, which has been determined by the Board of Trustees to represent the fair value of the funds investments. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. DREYFUS PENNSYLVANIA MUNICIPAL MONEY MARKET FUND By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: April 22, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: April 22, 2010 By: /s/ James Windels James Windels Treasurer Date: April 22, 2010 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
